This is an action of ejectment to recover the land mentioned in the plaintiff's declaration. Both parties claim under John Anders, Jr., who died in 1814, leaving several children, among them the defendant and James Anders, who died in the year . . . ., leaving the plaintiffs and several other children. In the year . . . . a petition for a division of his real estate was filed by the heirs of John Anders in the County Court of Bladen County where the land lay. At . . . . . Term five commissioners were appointed by the court to make partition, who made their report to February Term, 1835, and at the same term it was confirmed and ordered to be recorded and registered. The present defendant, at the May Term succeeding, filed his petition to rehear the decree so made, and at August Term succeeding it was, by an order of the court, dismissed, and the petitioner appealed to the Superior *Page 159 
Court, where the case was continued from term to term, until October Term, 1839, when it was referred to the                (215) arbitrament of Robert Strange and Owen Holmes, Esqrs., who made their award, under their hands and seals, to Spring Term, 1840, when it was confirmed by the court and ordered to be certified, enrolled and registered, which was accordingly done. The arbitrators incorporated into their award the report made by the commissioners to the County Court in 1835. It appeared from the award that the submission was made by the parties and under a rule of court. It recites, "This cause, by consent of parties and under a rule of court, being referred to Robert Strange and Owen Holmes, with power, etc., and their award to be a judgment of the court, and that the parties, agreeable to said award, and if so required, are to execute new title deeds, so as to pass and vest the title to the disputed premises, agreeable to said award." The arbitrators then award "that the lands of John Anders, Jr., be and they are hereby divided among the said parties as they were heretofore divided by William H. Beatty," etc. Mr. Beatty and the other persons mentioned in the award were the commissioners appointed by the County Court of Bladen to make partition. By that partition, lot No. 2, the land in dispute, was allotted to the heirs of James Anders. Before this action was commenced the plaintiffs had demanded the possession of the land from the defendant, who refused to deliver it up. The demand was made at the town of Elizabeth, which is twenty miles from the premises.
The plaintiff claims the lot in question, as one of the heirs and as a purchaser from the other heirs. The defendant claimed to have been in the adverse possession of the lot when those deeds were executed, and that they conveyed nothing to the plaintiff, and denied that the arbitrators had any right, under the submission, to divide the land of John Anders, Jr., and the demand, as proved, was not sufficient.
His Honor instructed the jury that the demand was                 (216) sufficient, and that if, at the time the lessor of the plaintiff purchased from the other heirs, the defendant was in possession of the land, claiming it adversely, the deeds passed no title, and the plaintiff could not recover but one-sixth of the lot in question; but if the defendant did not hold adversely, at the date of the deeds, then, if they were satisfied that lot No. 2 had been allotted to the heirs of James Anders by the commissioners, and the defendant was in possession and refused to give it up on the demand, which was made, the plaintiff was entitled to recover the whole of said lot, and they should find the defendant guilty. *Page 160 
The jury found a verdict for the plaintiff, and, judgment being rendered, the defendant appealed to the Supreme Court.
Exception is taken to the charge of the presiding judge upon the ground that he erred in his instruction to the jury as to the allotment of No. 2, in the partition made by the commissioners. After the case on the petition to rehear had gotten into the Superior Court the parties agreed to refer the case to the arbitrament of two gentlemen, selected by themselves, to wit, Messrs. Strange and Holmes, which was made a rule of court. These referees, in their award, adjudge "that the lands of John Anders, Jr., deceased, be and they are hereby divided among the parties as they were heretofore divided by William H. Beatty," etc. Mr. Beatty and the other persons mentioned in the award were the commissioners appointed by the County Court to make partition of the lands of John Anders, Jr., among his heirs, and in their report the lot No. 2, the one in question, was allotted to the heirs of James Anders. It (217) is contended by the defendant that the arbitrators exceeded their authority in making partition of the land. This may be so, but the objection is not now open to him. The award was returned to the court and confirmed by a judgment of that tribunal. As far as the case discloses the fact, the defendant made no opposition, and acquiesced, not only in the report, but in the judgment. Then was the time for him to have made known his objections. That judgment is still in full force and unreserved, and while it continues in force, being a record, it cannot be contradicted, because it imports absolute verity as to everything embraced in it. By the judgment of the Superior Court, then, on the award, the lot in question, No. 2, was allotted to the heirs of James Anders.
The defendant further excepts to the charge because his Honor instructed the jury if lot No. 2 was allotted to the heirs of James Anders, that the plaintiff was entitled to recover the whole lot. The plaintiff was one of the heirs of James Anders, and claimed to have purchased the shares of all the other heirs. To the conveyances from them the defendant objected that he was, at the time of their execution, in the adverse possession of the land. The question was left by his Honor to the jury to ascertain whether the defendant's possession was adverse or not; of this the defendant had no right to complain. To the time of the partition made he was in possession as a tenant in common *Page 161 
with the other heirs of John Anders, and held the possession for them as well as for himself. The partition, it is true, severed the joint possession, but by itself it did not make the possession of the defendant adverse. He held over by the sufferance of the heirs to whom it was allotted, in which case notice to him was necessary before he could be converted into a wrongful holder or make his possession tortious. He held the lot No. 2 for the heirs of James Anders. In this case we see no evidence of any act done by the defendant amounting to               (218) an actual exclusive possession, which could give notice that he intended to keep out all others, nor any act amounting to a disclaimer of the right of the heirs of James Anders to the lot. Love v. Edmundson, 23 N.C. 152; Murray v. Shanklin,20 N.C. 431.
The defendant had not such a possession as to reduce the title of the heirs of James Anders to a mere right, and the conveyances by them to the plaintiff were not void, but transferred to him what right was in them. The demand, stated in the case, was sufficient notice to the defendant, and his refusal to deliver possession made him a wrongdoer.
PER CURIAM.                           Judgment affirmed.